FILEQ

JUL 29 2009

Cl€fk, U.S. District and
Bankruptcy courts

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JEFFREY M. YOUNG~BEY,
Plaintiff,

09 1414

v. Civil Action No.

ESTHER D. ELDER, et al.,

&&S§/S§/§/§/\)

Defendants.
MEMORANDUM OPINION

This matter comes before the Court upon review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis. The application will be granted and the
complaint will be dismissed.

Plaintiff alleges that Esther D. Elder unlawfully has obtained from the late Edward Lee
Young title to real property in Northwest Washington, notwithstanding plaintiffs tenancy and
right of first refusal to purchase the property. He further alleges that Ms. Elder and her attomey,
Wendell C. Robinson, have acted unlawfully and unethically in defending the lawsuit plaintiff
has filed in the Superior Court for the District of Columbia against Ms. Elder. Generally,
plaintiff brings breach of contract and common law tort claims arising from the defendants’
conduct in the course of the Superior Court proceedings. He demands compensatory and
punitive damages totalling $7,500,000.

The Court presumes without deciding that it has diversity jurisdiction over this matter
based on plaintiffs allegations that the parties are citizens of different states and that the matter
in controversy exceeds $75,000. See 28 U.S.C. §l332(a). "In general, ‘[t]he rule is well
recognized that the pendency of an action in the state court is no bar to proceedings concerning

the same matter in the F ederal court having jurisdiction."’ Reiman v. Smz`th, 12 F.Bd 222, 223

(quoting McClellan v. Carland, 2l7 U.S. 268, 282 (l9l0)). However, a federal district court
"may exercise its discretion to decline jurisdiction for the purpose of judicial economy only in
truly exceptional circumstances . . . after weighing a number of factors, including the
inconvenience of the federal forum, the order in which the courts assumed jurisdiction, the
desirability of avoiding piecemeal litigation, whether federal or state law controls and whether
the state forum will adequately protect the interests of the parties." Handy v. Shaw, Bransford,
Veilleux & Roth, 325 F.3d 346, 352 (D.C. Cir. 2003) (intemal quotation marks and citations
omitted); see Colorado River Water Conservatz`on Dz`st. v. United States, 424 U.S. 800, 818
(l976). "For example, the district court may abstain from exercising jurisdiction in certain
exceptional circumstances of parallel, duplicative litigation in the interest of sound ‘judicial
administration, giving regard to conservation of judicial resources and comprehensive disposition
of litigation."’ Foster-el v. Beretta US.A. Corp., l63 F. Supp. 2d 67, 70 (D.D.C. 200l) (quoting
Coloraa'o Rz`ver, 424 U.S. at 817).

Plaintiff represents that the Superior Court proceedings, initiated in 2007, have not
concluded and that an interlocutory appeal is pending before the District of Columbia Court of
Appeals regarding an order denying a motion for partial summary judgment. lt appears that this
court’s exercise of jurisdiction would serve only to waste judicial resources. The underlying
litigation pertains to the disposition of real property located in the District of Columbia, a matter
properly before the Superior Court. Accordingly, the Court will dismiss this action without
prejudice. Cf I/Vz`llz'ams v. Warden - Central Detentz`on Facz'lity, 538 F. Supp. 2d 74, 77-78
(D.D.C. 2008) (denying petition for writ of habeas corpus filed by petitioner detained at the D.C.

Jail pending trial so that the petitioner could present the merits of his case to the Superior Court).

An Order consistent with this Memorandum Opinion will be issued separately on this
same date.

t

Unit States istrict Judge

DATE; 7/.;+7/0‘?